Exhibit 10.10
 
DYNEX CAPITAL, INC.
 
PERFORMANCE BONUS POOL
 
FOR CAPITAL RAISING ACTIVITIES
 
The following describes the performance bonus pool for capital raising
activities for calendar year 2009 (the “Capital Bonus Pool”).  The purpose of
the Capital Bonus Pool is to compensate certain eligible participants for equity
capital raising activities during 2009.  The eligible participants will be
determined by the Compensation Committee of the Board of Directors, and will
include at a minimum, Thomas Akin, Chief Executive Officer, Byron Boston, Chief
Investment Officer, and Stephen Benedetti, Chief Financial Officer and Chief
Operating Officer (together with any other participants determined by the
Compensation Committee, the “Participants”)
 
Determination of the Capital Bonus Pool
 
The amount available in the Capital Bonus Pool will be equal to 1% of the gross
amount of preferred and/or common equity capital raised by the Company in 2009
provided that the aggregate amount of such equity capital raised during 2009
equals or exceeds $50 million.  The equity capital raised will exclude any
amounts raised, if any, via a dividend reinvestment program, the Company’s
Controlled Equity Offering (“CEO”) program, or any similar “at the market”
offering program, provided, however, that amounts raised through issuances
pursuant to the CEO or similar “at the market” offering programs as a result of
privately negotiated transactions will be included in the equity capital amount
that determines the Capital Bonus Pool.   Such amounts will be determined in the
sole discretion of the Compensation Committee.
 
The amount available for the Capital Bonus Pool will be determined on the
closing date of each respective offering (the “Determination Date”).  The
initial Determination Date will be the closing date of the first equity offering
that equals or exceeds $50 million in the aggregate.  Payments under the Capital
Bonus Pool will be made in shares of restricted common stock of the Company or
in cash, as discussed below.  For payments in shares of restricted common stock
of the Company, the stock price used to calculate the number of shares to be
granted to each Participant on each Determination Date will be equal to the
weighted average issue price per share of that equity capital raised.  With
respect to the initial Determination Date, in the event that there are multiple
equity offerings necessary to equal or exceed the $50 million threshold, the
stock price used to calculate the number of shares to be granted to each
Participant will be equal to the weighted average issue price per share for all
of the capital raises making up such multiple equity offerings.

 
 
 

--------------------------------------------------------------------------------

 

 
Allocation of the Capital Bonus Pool
 
The Capital Bonus Pool will be allocated by the Compensation Committee of the
Board of Directors among the individual Participants based on recommendations
made by the Chief Executive Officer of the Company and the assessment by the
Compensation Committee of the Board of Directors of each Participant's
contribution to the equity capital raising activities of the Company.  The
Compensation Committee will make these allocation determinations shortly before
each Determination Date.
 
Payment of the Capital Bonus Pool
 
Payment of amounts due to the Participants under the Capital Bonus Pool will be
made within 10 business days immediately following each Determination Date in
the form of restricted common stock of the Company granted under and pursuant to
the terms of the Company’s then applicable equity compensation plan that has
been approved by shareholders, as the same may be amended from time to time (the
“Incentive Plan).  Such restricted stock will vest 100% on the second
anniversary of such Determination Date, provided such vesting provisions are
permitted by the Incentive Plan.  If such vesting provisions are not permitted
by the Incentive Plan on such Determination Date, the amounts due under the
Capital Bonus Pool for that Determination Date will be paid to the Participant
in cash within 10 business days following such Determination Date.  All
Determination Dates will occur during calendar year 2009, and all payments under
the Capital Bonus Pool will be paid in cash or stock on or before March 15,
2010.
 




Approved by the Compensation Committee of the Board of Directors on March 26,
2009
Approved by the Board of Directors on March 30, 2009



